[Cite as Villas Di Tuscany Condominium Assn., Inc. v. Villas Di Tuscany, 2014-Ohio-776.]
                               STATE OF OHIO, MAHONING COUNTY
                                 IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

VILLAS DI TUSCANY CONDOMINIUM                          )
ASSOC., INC.,                                          )
                                                       )
        PLAINTIFF-APPELANT,                            )                CASE NO. 12 MA 165
                                                       )
V.                                                     )                        OPINION
                                                       )
VILLAS DI TUSCANY, ET AL.,                             )
                                                       )
        DEFENDANTS-APPELLEES.                          )

CHARACTER OF PROCEEDINGS:                              Civil Appeal from Court of Common
                                                       Pleas of Mahoning County, Ohio
                                                       Case No. 10CV4255

JUDGMENT:                                              Affirmed

APPEARANCES:
For Plaintiff-Appellant                                Attorney Bryan Ridder
                                                       Attorney Alan Kretzer
                                                       20 Federal Plaza West, Suite M6
                                                       Youngstown, Ohio 44503

For Defendants-Appellees                               Attorney Michael Marando
                                                       P.O. Box 9070
                                                       Youngstown, Ohio 44513




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl Waite
Hon. Mary DeGenaro
                           -2-


Dated: February 26, 2014
[Cite as Villas Di Tuscany Condominium Assn., Inc. v. Villas Di Tuscany, 2014-Ohio-776.]
DONOFRIO, J.

        {¶1}    Plaintiff-appellant, Villas di Tuscany Condominium Association, Inc.,
appeals from a Mahoning County Common Pleas Court judgment granting
defendants-appellees’, Villas di Tuscany, LLC, and Dominic Marchionda’s, motion to
stay the proceedings on appellant’s complaint and to arbitrate the case.
        {¶2}    Appellant is a non-profit corporation serving the 11 condominium units
at the Villas di Tuscany Condominiums (the Condos) located in Poland, Ohio. The 11
units are owned by individual owners. Each owner has a nine percent undivided
interest in the common area of the Condos.                   The Condos are governed by the
Declaration of Condominium Ownership for Villas di Tuscany Condominium.
Appellee Villas di Tuscany, LLC (Villas LLC) was the developer/builder/vendor of the
units and is the declarant under the Declarations. Appellee Dominic Marchionda is
the managing agent of Villas LLC.
        {¶3}    On November 12, 2010, appellant filed a complaint against appellees
alleging the following. The property for the Condos was purchased from an elderly
seller who retained a life estate in a house located near the entrance to the Condos.
Appellees represented to each prospective purchaser of a Condo that, upon the
elderly seller’s death, the dwelling would be demolished by Villas LLC and the
property would be added to the Condos’ common area where appellant could build a
pool and/or clubhouse.          Upon the death of the elderly seller in November 2009,
appellees denied making these representations, refused to demolish the dwelling,
and refused to add this property to the Condos’ common area. The complaint also
alleged that Villas LLC failed to complete various items at the Condos such as
installing permanent mailboxes and completing the grading and landscaping. The
complaint seeks damages, specific performance, and other relief.
        {¶4}    On April 25, 2011, appellees filed a motion to stay proceedings and
refer the case to arbitration.              Appellees claimed the terms of the various
Agreement[s] for Purchase and Sale entered into between Villas LLC and each of the
unit owners of the Condos required all claims to be submitted to arbitration.
        {¶5}    Appellant opposed the motion, arguing the complaint dealt with title and
                                                                                  -2-


possession of real estate and not to any issues involving the individual units.
       {¶6}   The trial court granted appellees’ motion.      It ordered the parties to
submit their claims to arbitration pursuant to the Agreements for Purchase and Sale
and stayed this action pending arbitration.
       {¶7}   Appellant filed a timely notice of appeal on September 7, 2012.
       {¶8}   Appellant raises six separate arguments, under a general heading,
which we will construe as its assignment of error that states:

              DEFENDANTS ARE NOT ENTITLED TO ARBITRATION
       UNDER OHIO REVISED CODE §2711.01.

       {¶9}   Generally, an abuse of discretion standard of review applies to a trial
court’s decision to stay proceedings pending arbitration. EMCC Invest. Ventures v.
Rowe, 11th Dist. No. 2011-P-0053, 2012-Ohio-4462, ¶18. But when the issue to be
resolved involves whether one of law, such as whether a party has agreed to submit
an issue to arbitration or a matter of contract interpretation, we should apply a de
novo standard of review. Norman v. Schumacher Homes of Circleville, Inc., 4th Dist.
No. 12CA3338, 2013-Ohio-2687, ¶11; Jatsek Contrs., Co. v. Burton Scot Contrs.,
LLC, 8th Dist. No. 98142, 2012-Ohio-3966, ¶14.
       {¶10} Appellant’s first argument states:

              O.R.C.     CHAPTER        2711      DOES     NOT      APPLY      TO
       CONTROVERSIES INVOLVING TITLE TO REAL ESTATE.

       {¶11} Appellant asserts its complaint concerns the title to and possession of
real estate. It notes that it specifically requested the trial court to order appellees to
transfer the subject real estate to appellant and make it part of the common area of
the Condos. And it invoked a claim for lis pendens. Appellant argues that because
its complaint is one involving the possession of real estate, the Ohio Arbitration Act
does not apply. Citing, R.C. 2711.01(B)(1).
       {¶12} The Ohio Arbitration Act, codified in Revised Code Chapter 2711,
                                                                                   -3-


allows for either direct enforcement of arbitration agreements through an order to
compel arbitration, or indirect enforcement through an order staying proceedings.
Maestle v. Best Buy Co., 100 Ohio St.3d 330, 2003-Ohio-6465, 800 N.E.2d 7, ¶14,
quoting Brumm v. McDonald & Co. Securities, Inc., 78 Ohio App.3d 96, 100, 603
N.E.2d 1141 (4th Dist.1992).
       {¶13} Pursuant to R.C. 2711.01(A),

       “[a] provision in any written contract, except as provided in division (B)
       of this section, to settle by arbitration a controversy that subsequently
       arises out of the contract, or out of the refusal to perform the whole or
       any part of the contract, or any agreement in writing between two or
       more persons to submit to arbitration any controversy existing between
       them at the time of the agreement to submit, or arising after the
       agreement to submit, from a relationship then existing between them or
       that they simultaneously create, shall be valid, irrevocable, and
       enforceable, except upon grounds that exist at law or in equity for the
       revocation of any contract.”

       {¶14} But R.C. 2711.01(B)(1) provides that the arbitration provisions do not
apply to controversies involving the title to or the possession of real estate.
       {¶15} Appellant’s complaint states it is a “Complaint for Money Damages and
Specific Performance; Notice of Lis Pendens; Jury Demand.” It asserts a claim for
breach of contract where it asks for monetary damages, a claim for breach of the
Ohio Condominium Act where it asks for monetary damages, a claim for fraud where
it asks for monetary damages, a claim for specific performance where it asks for
appellees to demolish the dwelling on the property and to “submit the property upon
which the dwelling sits” to the Condo common area, and a claim for lis pendens
where it gives all third persons notice of this action. In its request for relief, appellant
also requests an order that appellees transfer clear and marketable title to the
disputed property.
                                                                                     -4-


       {¶16} While appellant requests the transfer of title in its request for relief, the
gravamen of appellant’s complaint is a claim for fraud. The complaint alleges that
appellees, in marketing and selling the condo units, represented to the prospective
purchasers that upon the elderly seller’s death, the dwelling would be demolished
and the property would be added to the common area for the location of a club house
and/or pool. It further alleged that after the elderly seller’s death, appellees denied
making these representations and has refused to add the property to the common
area. Thus, appellant’s complaint is one of fraud.
       {¶17} The two remedies available for a fraud action are rescission of the
contract or monetary damages. Kruse v. Holzer, 34 Ohio App.3d 356, 361, 518
N.E.2d 961 (10th Dist.1986), citing 25 American Jurisprudence 2d (1966) 669,
Election of Remedies, Section 27. Because a fraud claim seeks only rescission or
damages, it is not a claim for title to property. Thus, it is an arbitrable claim.
       {¶18} The complaint also asserts that appellees failed to complete various
items at the Condos such as installing permanent mailboxes and completing the
grading and landscaping. Appellant concedes that these issues are arbitrable.
       {¶19} Because appellant’s claims are for fraud and for failing to complete
work at the Condos, which are both arbitrable, the trial court properly stayed this
action pending arbitration.
       {¶20} Moreover, an arbitrator would be well aware that he or she may only
arbitrate arbitrable issues. In other words, an arbitrator would not arbitrate a claim for
the transfer of title to property. Should the arbitrator find in this case, after arbitrating
the arbitrable issues, that an issue still remains regarding the title to the disputed
property, the arbitrator would then simply refer the matter back to the trial court. And
even if this were the case, the trial court’s stay of the entire action pending arbitration
would still be proper because when an action contains both arbitrable and non-
arbitrable claims, the court must stay the entire action until the arbitrable claims are
resolved. Morris v. Morris, 189 Ohio App.3d 608, 2012-Ohio-4750, 939 N.E.2d 928,
¶14 (10th Dist.); Garber v. Buckeye Chrysler-Jeep-Dodge of Shelby, 5th Dist. No.
                                                                                     -5-


2007-CA-0121, 2008-Ohio-3533, ¶18; McGuffey v. Lenscrafters, Inc., 141 Ohio
App.3d 44, 749 N.E.2d 825 (12th Dist.2001); Scotts Co. v. Warburg, 3d Dist. No. 14-
2000-19, 2000-Ohio-1720.
        {¶21} Accordingly, appellant’s first argument lacks merit.
        {¶22} Appellant’s second argument states:

               THE UNIT OWNERS ARE NOT PARTIES TO THE SUIT AND,
        THEREFORE, CANNOT BE COMPELLED TO ARBITRATE.

        {¶23} Here appellant contends the trial court’s order compels each unit owner
to individually arbitrate with appellees. But it notes that no unit owners are parties to
this litigation and, therefore, the trial court does not have personal jurisdiction over
them.
        {¶24} In examining this claim, we must look at the language of the trial court’s
judgment entry. It reads, in its entirety:

               The Court is satisfied that the issues set forth in Plaintiffs’
        Complaint are referable to arbitration, pursuant to Section 13.14 of the
        Agreement for Purchase and Sale entered into between Villas di
        Tuscany, LLC and each individual purchaser of condominium units
        represented herein by Villas di Tuscany Condominium Association, Inc.,
        and R.C. Section 2711.01 et seq.             It is therefore Ordered that
        Defendants’ motion to stay proceedings and refer case to arbitration is
        granted.    The parties shall submit the claims herein to arbitration,
        pursuant to said Agreements for Purchase and Sale.               It is further
        ordered that the trial in this action is stayed until arbitration of the issues
        in accordance with said Agreements.

        {¶25} The court’s language does not suggest that the individual unit owners,
who are not parties to this lawsuit, must submit to arbitration. The court specifically
states that “the issues set forth in Plaintiff’s Complaint are referable to arbitration.” It
                                                                                 -6-


makes no mention of the individual unit owners, only “the issues” in the complaint. It
does state that “the issues” are referable to arbitration pursuant to the purchase
agreements entered into by the individual unit owners. But it does not state that the
unit owners must submit to arbitration. The judgment entry goes on to order that “the
parties,” which are appellant and appellees, shall submit the claims to arbitration
pursuant to the terms of the purchase agreements.
       {¶26} Thus, the language in the trial court’s judgment entry is clear that the
issues raised by appellant’s complaint are referred to arbitration where appellant and
appellees will arbitrate them. The trial court’s judgment does not place any obligation
on the individual unit owners who are not parties to this case.
       {¶27} Accordingly, appellant’s second argument lacks merit.
       {¶28} Appellant’s third argument states:

       THE ARBITRATION PROVISION IN APPELLEES’ CONTRACTS FAIL[S] TO
COMPLY WITH O.R.C. §2711.01(A).

       {¶29} Appellant argues the arbitration provision in the purchase agreements
fails to comply with R.C. 2711.01(A).       It contends the arbitration provision must
comply with the formal requirements for all contracts including that it must be definite,
certain, and constitute a “meeting of the minds.” Appellant argues the purchase
agreements containing the arbitration provision also contain a contradictory provision
requiring that any “claim, action, or lawsuit” arising out of the agreement shall be filed
and adjudicated in state and federal courts located in Mahoning County, Ohio.
Appellant claims that it complied with this provision when it filed the instant lawsuit in
Mahoning County Common Pleas Court. It argues that the fact that the purchase
agreements contained both the arbitration provision and the provision requiring all
lawsuits to be filed in Mahoning County are contradictory and, therefore, renders the
arbitration provision unenforceable.
       {¶30} Appellant contends the arbitration provision fails to comply with R.C.
2711.01(A), which provides that a provision in a written contract or agreement to
                                                                              -7-


settle disputes by arbitration shall be valid, irrevocable, and enforceable. However,
what appellant really seems to argue here is that sections 13.7 and 13.14 of the
purchase agreements are inconsistent with each other.
      {¶31} Section 13.7 of the purchase agreements provides:

             This   Agreement    shall   be   construed   and   interpreted   in
      accordance with the laws of the State of Ohio, exclusive of its rules as
      to conflicts of law. Any claim, action, lawsuit (whether civil, criminal,
      administrative, or otherwise) arising out of or in any way related to this
      Agreement (other than post-judgment collection proceedings which may
      be filed and adjudicated in any appropriate forum) shall be filed and
      adjudicated exclusively in the state and federal courts located in
      Mahoning County, Ohio (collectively the “Courts”) and each of the
      parties irrevocably submits to the exclusive jurisdiction of the Courts as
      to such proceedings, and waives any objection it may now or hereafter
      have to venue or convenience forum relative to the Courts.

(Emphasis added.)
      {¶32} Sections 13.14(a) and (b) of the purchase agreements provide:

             Any and all disputes, claims, questions or disagreements arising
      from or relating in any way to this Agreement (each a “Claim”) which
      cannot be settled through direct discussions between the parties, will be
      resolved by mediation administered by the American Arbitration
      Association (“AAA”) under its Commercial Mediation Rules. Any such
      Claim that cannot be resolved by mediation will be submitted to
      arbitration administered by the AAA in accordance with its Commercial
      Arbitration Rules. All such mediations and arbitrations will be held in
      Mahoning County.
             Notwithstanding the foregoing, either party may apply to the
                                                                              -8-


       arbitrators seeking injunctive relief until the arbitration award is
       rendered or the controversy is otherwise resolved. Also, either party,
       without waiving any remedy under this Agreement, may seek from any
       court having jurisdiction any interim or provisional relief that is
       necessary to protect the rights or property of that party, prior to the
       establishment of an arbitral tribunal (or pending the arbitral tribunal’s
       determination of the merits of the controversy).

(Emphasis added.)
       {¶33} These two provisions can and should be read together. The fact that
the purchase agreements contain a provision for all claims and lawsuits to be filed in
Mahoning County does not conflict with the arbitration provision. Reading the two
provisions together leads to the following. If a dispute arises relating to a purchase
agreement, that claim shall be submitted to arbitration pursuant to Section 13.14.
However, not all claims are arbitrable. For instance, an action to either confirm or
vacate an arbitrator’s award would have to be filed in a court. Pursuant to Section
13.7, it would have to be filed in the Mahoning County Courts.
       {¶34} Because Sections 13.7 and 13.14 can be read together to give effect to
the terms of both sections, there is not a conflict as appellant argues.
       {¶35} Accordingly, appellant’s third argument lacks merit.
       {¶36} Appellant’s fourth argument states:

              APPELLANT IS THE PROPER PARTY TO BRING AN ACTION
       FOR DAMAGES PERTAINING TO COMMON ELEMENTS AND IS
       NOT REQUIRED TO ARBITRATE ITS CLAIMS.

       {¶37} Appellant asserts the arbitration agreements did not bind it to arbitrate
claims relating to the common area. This is because it was never a party to any
arbitration agreements. It asserts that appellees’ counsel acknowledged as much
when counsel sent the notice to arbitrate to the individual unit owners, instead of it,
                                                                                    -9-


despite the fact that the unit owners are not parties to this lawsuit.
       {¶38} In Council of Smaller Enterprises v. Gates, McDonald & Company,
Communication Workers of Am., 80 Ohio St.3d 661, 687 N.E.2d 1352 (1998), the
Ohio Supreme Court quoted four relevant principles to consider when examining the
reach of an arbitration clause as set out by the United States Supreme Court in AT&T
Technologies, Inc. v. Communications Workers of Am., 475 U.S. 643, 106 S.Ct.
1415, 89 L.Ed.2d 648:

              The first principle is that “ ‘arbitration is a matter of contract and a
       party cannot be required to submit to arbitration any dispute which he
       has not agreed so to submit.’ * * * This axiom recognizes the fact that
       arbitrators derive their authority to resolve disputes only because the
       parties have agreed to submit such grievances to arbitration.” * * *
              The second principle is that “the question of arbitrability-whether
       a[n] * * * agreement creates a duty for the parties to arbitrate the
       particular grievance-is undeniably an issue for judicial determination.
       Unless the parties clearly and unmistakably provide otherwise, the
       question of whether the parties agreed to arbitrate is to be decided by
       the court, not the arbitrator.” * * *
              The third rule is, “in deciding whether the parties have agreed to
       submit a particular grievance to arbitration, a court is not to rule on the
       potential merits of the underlying claims.” * * *
              The fourth principle is that “where the contract contains an
       arbitration clause, there is a presumption of arbitrability in the sense
       that ‘[a]n order to arbitrate the particular grievance should not be denied
       unless it may be said with positive assurance that the arbitration clause
       is not susceptible of an interpretation that covers the asserted dispute.
       Doubts should be resolved in favor of coverage.’ ” * * * .

(Internal citation omitted.)
                                                                               - 10 -


      {¶39} Even though public policy favors arbitration, a court cannot compel a
party to arbitrate a dispute it has not agreed in writing to arbitrate. Biondi v. Oregon
Homes, LLC, 9th Dist. No. 26543, 2013-Ohio-1770, ¶9. In certain situations,
however, a non-signatory can be bound by an arbitration agreement signed by
someone else. Hussein v. Hafner & Shugarman Enterprises, Inc., 6th Dist. No. WD-
09-020, 2010-Ohio-4205, ¶28. These situations are (1) incorporation by reference;
(2) assumption; (3) agency; (4) veil-piercing/alter-ego; (5) estoppel; and (6) third-
party beneficiary. Id. at ¶29, citing Cleveland-Akron-Canton Advertising Coop. v.
Physician's Weight Loss Ctrs. of Am., Inc., 184 Ohio App.3d 805, 2009-Ohio-5699,
922 N.E.2d 1012, ¶15 (8th Dist.), Thomson-CSF, S.A. v. Am. Arbitration Assn. 64
F.3d 773 (C.A.2, 1995), Moore v. Houses on the Move, 177 Ohio App.3d 585, 2008-
Ohio-3552, 895 N.E.2d 579, ¶31 (8th Dist.).
      {¶40} In this case, there is no dispute that appellant was not a signatory to the
purchase agreements containing the arbitration provision. The only situation that
potentially applies here to bind appellant under the arbitration provision is agency. If
appellant filed the instant lawsuit as an agent of the unit owners, then it could be
bound by the arbitration provision in the purchase agreements.
      {¶41} It is reasonable to presume that appellant is acting as the agent for the
unit owners. See Toledo Pub. Schools Bd. of Edn. v. Lucas Cty. Bd. of Revision, 124
Ohio St.3d 490, 2010-Ohio-253, 924 N.E.2d 345, ¶18 (“it might be reasonable to
presume that a ‘condominium owners' association’ could act as the agent of the
owners of individual condominium units.”)       Appellant is requesting damages for
appellees’ breach of the purchase agreements and fraud in inducing the unit owners
to purchase their units. These monetary claims are for damages to each individual
unit owner. And the parties agree that the individual unit owners signed the purchase
agreements. Thus, appellant is acting as the agent of the unit owners in this case.
Therefore, the trial court properly found that appellant is bound by the arbitration
provision in the purchase agreements.
      {¶42} Accordingly, appellant’s fourth argument lacks merit.
                                                                               - 11 -


      {¶43} Appellant’s fifth argument states:

             APPELLEES’ MOTION VIOLATES THE OHIO CONDOMINIUM
      ACT CHAPTER 5311 OF THE OHIO REVISED CODE.

      {¶44} Appellant contends that in accordance with R.C. 5311.04, the unit
owners each own an undivided nine percent interest in the common area.                  It
contends that pursuant to the statute, no individual unit owner can waive or release
rights in the common area. Appellant further contends that pursuant to R.C. 5311.20,
the unit owners’ association is the proper entity to sue or be sued on issues involving
the common area. Appellant argues that because ownership of the common area is
undivided, such ownership cannot be subject to individual actions seeking individual
remedies.
      {¶45} R.C. 5311.20 provides in part that, “[i]n any action relating to the
common elements or to any right, duty, or obligation possessed or imposed upon the
unit owners association by statute or otherwise, the unit owners association may sue
or be sued as a separate legal entity.”
      {¶46} Appellant is correct that R.C. 5311.20 provides that a condominium
association is the proper party to sue or be sued on issues involving the common
area of condominiums. See, Arbor Village Condominium Assn. v. Arbor Village, Ltd.,
95 Ohio App.3d 499, 642 N.E.2d 1124 (1994); Stoney Ridge Hill Condominium
Owners’ Assn. v. Auerbach, 64 Ohio App.2d 40, 410 N.E.2d 782 (1979).
      {¶47} The Ohio Supreme Court has set out some rules to follow for a
reviewing court construing statutes that may appear to be in conflict.

      First, all statutes which relate to the same general subject matter must
      be read in pari materia. * * * And, in reading such statutes in pari
      materia, and construing them together, this court must give such a
      reasonable construction as to give the proper force and effect to each
      and all such statutes. * * * The interpretation and application of statutes
                                                                               - 12 -


      must be viewed in a manner to carry out the legislative intent of the
      sections. * * * All provisions of the Revised Code bearing upon the
      same subject matter should be construed harmoniously. * * * This court
      in the interpretation of related and co-existing statutes must harmonize
      and give full application to all such statutes unless they are
      irreconcilable and in hopeless conflict. * * *.

(Internal citations omitted.) Johnson’s Markets, Inc. v. New Carlise Dept. of Health,
58 Ohio St.3d 28, 35, 567 N.E.2d 1018 (1991).
      {¶48} R.C. 5311.20 does not make any reference to arbitration and appellant
offers no case law that stands for the proposition that a condominium association
cannot be required to submit to arbitration pursuant to a valid arbitration clause. Nor
does appellant offer any case law to suggest that R.C. 5311.20, giving condominium
associations the right to sue and be sued on issues involving common area, and R.C.
Chapter 2711., governing arbitration, cannot operate together. We will construe the
statutes in such a way as to give effect to both of them.         R.C. 5311.20 gives
condominium associations the right to sue or be sued. If, however, the condominium
association is a party to a suit and one of the parties brings forth a valid arbitration
clause applying to the association pursuant to R.C. Chapter 2711., then the
association would be bound to arbitrate as would any other party.
      {¶49} The case of Boyd v. Spring Creek Condominium Assn., 5th Dist. No. 08
CA 00009, 2009-Ohio-2206, supports this conclusion.         In Boyd, the owners of a
condo sued the condo association to have an amendment to the condo declaration
declared invalid. The association filed a motion to stay the proceedings pending
arbitration citing the declaration which provided that, in the event of a dispute
between the association and a unit owner, the dispute must first be submitted to
arbitration pursuant to R.C. Chapter 2711. The owners argued that the arbitration
clause did not apply because their action was filed pursuant to R.C. 5311.05. The
trial court found that the matter was subject to the arbitration clause and stayed the
matter pending arbitration. The owners appealed.
                                                                                 - 13 -


       {¶50} On appeal the Fifth District noted the public policy in favor of the
enforcement of arbitration agreements. Id. at ¶32. It then stated it agreed with the
trial court’s determination that while R.C. 5311.19 permits the filing of a civil action,
the condominiums’ declaration mandated arbitration as a condition precedent to
instituting legal proceedings.     Id. at ¶33.    Therefore, it affirmed the trial court’s
judgment staying the proceedings and ordering arbitration.
       {¶51} Given the principle that two statutes should be read so as to give effect
to both of them when possible and because R.C. 5311.20 and R.C. Chapter 2711.
can be read in this manner, appellant’s argument that R.C. 5311.20 somehow
precludes it from participating in arbitration must fail.
       {¶52} Accordingly, appellant’s fifth argument lacks merit.
       {¶53} Appellant’s sixth argument states:

              THE CLAIMS AGAINST APPELLEE DOMINIC MARCHIONDA
       ARE NOT SUBJECT TO ARBITRATION.

       {¶54} Finally, appellant contends that its complaint raises specific claims
against Marchionda. It points out that Marchionda was not a signatory to the unit
purchase contracts upon which appellees rely.               Because neither appellant nor
Marchionda were parties to the purchase contracts, appellant argues the trial court
erred in ordering them to arbitration.
       {¶55} In its complaint, appellant describes Marchionda as “the managing
member, agent, and representative, officer, and alter ego of the Declarant [Villas
LLC].” Thus, by appellant’s own description, Marchionda is only a part of this lawsuit
because he is intertwined with Villas LLC and is acting as its agent.            Because
Marchionda is acting as Villas LLC’s agent, he too is bound by the purchase
agreements’ arbitration provision.
       {¶56} Accordingly, appellant’s sixth argument lacks merit.
       {¶57} In sum, because none of the issues appellant raised has merit,
appellant’s sole assignment of error is without merit.
                                                                      - 14 -


      {¶58} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Waite, J., concurs.

DeGenaro, P.J., concurs.